UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-09105 New World Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: October 31, 2007 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mark D. Perlow Kirkpatrick & Lockhart Preston Gates Ellis LLP 55 Second Street, Suite 1700 San Francisco, California94105 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders [logo - American Funds®] The right choice for the long term® New World Fund By the numbers: The developing markets growth engine [photo – Chhatrapati Shivaji Terminus (formerly Victoria Railway Station), Mumbai, India] Annual report for the year ended October 31, 2007 New World FundSMseeks long-term growth of capital by investing in stocks and bonds with significant exposure to countries that have developing economies and/or markets. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For 75 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Contents Letter to shareholders 1 The value of a long-term perspective 5 Feature article By the numbers: The developing markets growth engine 6 Summary investment portfolio 12 Financial statements 17 Board of directors and other officers 31 What makes American Funds different? back cover Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2007 (the most recent calendar quarter-end): Lifetime Class A shares 1 year 5 years (since 6/17/99) Reflecting 5.75% maximum sales charge 33.90% 28.72% 13.75% The total annual fund operating expense ratio for Class A shares as of the most recent fiscal year-end was 1.02%. This figure does not reflect a fee waiver currently in effect; therefore, the actual expense ratio is lower. The fund’s investment adviser waived 5% of its management fees from September 1, 2004, through March 31, 2005, and increased the waiver to 10% on April 1, 2005. Fund results shown reflect actual expenses, with the waiver applied. Fund results would have been lower without the waiver. Please see the Financial Highlights table on pages 25 and 26 for details. Results for other share classes can be found on page 30. The return of principal for the bond holdings in New World Fund is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Lower rated bonds are subject to greater fluctuations in value and risk of loss of income and principal. Investing outside the United States (especially in developing countries) may be subject to additional risks, such as currency fluctuations, as is investing in smaller companies, as more fully described in the prospectus. About the cover: Chhatrapati Shivaji Terminus (formerly Victoria Railway Station), Mumbai, India. [photo - Chhatrapati Shivaji Terminus (formerly Victoria Railway Station), Mumbai, India. Fellow shareholders: New World Fund posted strong results for the 12-month period ended October 31, 2007, despite volatility in global equity markets. The value of an investment in the fund gained 47.8% if, like most shareholders, you reinvested the dividend of 91.4 cents per share and the capital gain of $2.23 per share that were paid in December 2006. As you can see in the table below, New World Fund continued to surpass its primary benchmark, the MSCI ACWI (All Country World Index). The fund’s diversified portfolio also provided better returns than developed-country stocks in general, as measured by the MSCI World Index, although it lagged behind developing-country stocks as measured by the MSCI Emerging Markets (EM) Index. With the objective of long-term capital appreciation while reducing volatility, the fund blends three types of investments: stocks of multinational companies based in the developed world, stocks of companies based in the developing world, and government and corporate bonds of developing-country issuers. [Begin Sidebar] Results at a glance For periods ended October 31, 2007, with all distributions reinvested Total returns Average annual total returns 1 year 5 years Lifetime (since 6/17/99) New World Fund (Class A shares) 47.79% 31.88% 15.61% MSCI ACWI (All Country World Index) 24.77 20.24 6.50 MSCI World Index 20.97 18.88 5.83 MSCI Emerging Markets (EM) Index 68.33 40.31 17.96 J.P. Morgan Emerging Markets Bond Index Plus 8.56 15.02 13.18 Because New World Fund invests in companies based in both the developed and developing worlds, its most appropriate benchmark is the MSCI ACWI (All Country World Index), which blends the MSCI World and Emerging Markets indexes, weighted by ACWI market capitalization. The MSCI World Index measures 23 developed-country stock markets, while the MSCI Emerging Markets Index measures 25 developing-country stock markets. New World Fund also invests in developing-country government and corporate bonds. The J.P. Morgan Emerging Markets Bond Index Plus measures total returns for developing-country bonds. These indexes are unmanaged and do not reflect the effect of sales charges, commissions or expenses. [End Sidebar] [Begin Sidebar] Where the fund’s assets are invested Geographical distribution of net assets on October 31, 2007 Developed-country equities 33.9% Asia Hong Kong 3.2 Taiwan 2.7 South Korea 2.6 Japan 1.5 Singapore .5 Australia .4 The Americas United States 5.3 Canada 1.4 Europe United Kingdom 3.6 Switzerland 2.6 Austria 1.7 Spain 1.5 Denmark 1.4 Finland 1.3 France 1.2 Germany 1.0 Greece .9 Italy .6 Ireland .2 Netherlands .1 Norway .1 Sweden .1 Developing-country equities 51.6% Asia India 8.3 Indonesia 2.9 Philippines 2.6 Thailand 2.0 China 1.9 Malaysia 1.4 Pakistan 1.2 Kazakhstan .7 The Americas Brazil 7.8 Mexico 3.4 Colombia .8 Peru .3 Argentina .3 Europe Russia 4.7 Turkey 1.6 Poland 1.5 Slovenia .9 Hungary .7 Czech Republic .5 Africa/Middle East South Africa 4.2 Israel 2.0 Egypt 1.5 Oman .4 Developing-country bonds 5.6% Asia Philippines .3 Kazakhstan .1 The Americas Brazil 1.2 Mexico .8 Argentina .6 Colombia .5 Panama .3 Peru .3 Dominican Republic .2 Europe Turkey .6 Russia .5 Africa/Middle East Egypt .2 Short-term securities & other assets less liabilities 8.9 Total 100.0% [End Sidebar] The investment environment Global equity markets did well over the period, with almost every country index registering meaningful gains despite two sharp downturns in the markets that occurred in 2007. In February, volatility in the Chinese equity markets and growing concerns about subprime mortgages in the U.S. sent markets downward. In late summer, those same subprime concerns triggered a second, more pronounced correction when rising loan defaults caused a reduction in the availability of consumer and commercial credit, and investors worried about how far and wide the damage would spread. While the markets rebounded — even exceeding their earlier levels — these credit issues continue to play out in the U.S. In the developed world, the U.S. market rose 14.9%* during the past 12 months on strong corporate profits, healthy corporate balance sheets and low unemployment. The markets were also helped by the Federal Reserve’s cutting of key interest rates in August, September and October —the first rate cuts since the Fed started raising rates in June 2004. Meanwhile, the continued weakening of the U.S. dollar acted as a tailwind for the fund, which holds a majority of its total net assets in non-U.S. equities and bonds. When the dollar weakens, U.S. investors in non-U.S. companies benefit from currency translation, since investments in euros, yen and other currencies become worth more when converted into U.S. dollars. *Country returns are based on MSCI indexes, expressed in U.S. dollars, and assume the reinvestment of dividends. European markets surged as their economies benefited from strong growth in exports and manufacturing, while low unemployment led to high consumer confidence. The United Kingdom was up 23.7% and Germany rose 47.4%. In Asia, markets jumped sharply as South Korea (56.6%), Hong Kong (64.4%) and Taiwan (39.5%) all posted significant gains. In the developing world, India gained 79.1% and China surged 155.7% as they rebounded from market downturns early in 2007 (although China’s market is largely closed to foreign investors). Latin American markets also continued to do well. Brazilian markets doubled, gaining 111.0%, and Mexico gained 32.9%. (Brazil and India account for the largest percentage of holdings in the fund’s developing-world portfolio.) Overall, developing-country stocks once again outpaced their developed-world counterparts. Developing-country bonds, meanwhile, provided solid returns. The fund invests in these bonds for their potential total return — that is, income plus price appreciation. The fund’s portfolio As of October 31, 2007, our investors were part equity owners, through the fund, of more than 249 companies in 47 countries. Taken from the vantage point of the fund’s three principal investment areas, here is an overview of some recent developments that have influenced the fund’s growth over the past fiscal year. Developed-country equities As we’ve already noted, developed markets fared well during this period, although results were mixed in certain sectors. In financial services, Erste Bank, one of the fastest growing banks in Europe, continued to benefit from its presence in the eastern and central European banking markets, gaining 19.7%. Citigroup, however, was harmed by its exposure to the subprime mortgage sector and lost 16.5%. On the consumer product front, Nestlé, the fund’s ninth-largest holding, gained 35.1%. PepsiCo gained 16.2% and Coca-Cola was up 32.2%. Automobile manufacturer Toyota lost 3.5% and Samsung Electronics posted a loss of 4.2%. In the health care sector, pharmaceutical producer Novo Nordisk, the fund’s second-largest holding, gained 64.7%. Developed-country equities accounted for 33.9% of net assets, which is slightly less than the same time last year. Developing-country equities India’s economy continued to show strength, which has fueled inflation concerns and resulted in a series of interest rate hikes and increased capital requirements for lending. The stock market maintained its upward trend due primarily to strong company earnings and unprecedented capital inflows. The Brazilian economy was supported by declining interest rates and surging prices for agricultural and mineral products, which are among Brazil’s largest exports. In fact, most Latin American countries, along with South Africa, have profited from higher commodity prices. Mexico’s economy is doing well, despite the slowdown in the U.S., due to higher oil prices and important reforms in the tax codes and pension system. The financial sector, the largest of our portfolio, registered meaningful gains. Grupo Financiero Banorte, a leading independent bank based in Mexico and the fund’s 10th-largest holding, returned 27.9%. Itaúsa in Brazil gained 83.6%, Housing Development Finance Corp. in India gained 118.3% and ICICI Bank rose 87.1%. Hungarian-based OTP Bank PLC gained 54.3%. The Savings Bank of the Russian Federation, Sberbank, returned 94.3%. Given the strong demand for construction and raw and finished materials across the globe, many companies in these sectors did well. Murray & Roberts benefited from South Africa’s investment in infrastructure, gaining 197.8%, the fund’s sixth-largest return. Italian-Thai Development PCL gained 57.5%. Taiwan Cement rose 121.7%. Utility, oil and gas companies in developing countries were also helped by strong demand. Petróleo Brasileiro (Petrobras), the fund’s largest holding, gained 113.7%. Oil & Natural Gas Corp., an energy exploration company in India and our fourth-largest holding, was up 77.3%. Reliance Energy, which generates and distributes electricity in India, gained 348.9%, the fund’s second-largest return. PT Perusahaan Gas Negara, the national gas company of Indonesia, gained 24.1%. On the telecommunications front, América Móvil, our third-largest holding and the biggest cellular communications provider in Latin America, gained 52.5%. Telekom Indonesia returned 30.6%. Developing-country equities accounted for 51.6% of the net assets of the fund, up from the 46.6% of net assets the same time last year. Developing-country bonds Our holdings in Brazilian debt instruments — a mix of U.S. dollar and local currency-denominated Treasury bills and bonds — were a top contributor, as Brazil benefited from stable economic growth. Turkish bonds also contributed overall. With global financial markets showing continued strength, however, we have been able to find more attractive investment opportunities on the equity side in the past 12-month period. Developing-country bonds made up 5.6% of net assets, down from 7.8% at last year’s fiscal year-end. Looking forward Over the last three years, New World Fund has produced an average annual return of 35%. This figure is well in excess of the fund’s lifetime average annual return. Accordingly, we’d like to sound a cautionary note. While we believe in the underlying strength of the global economy, any combination of continuously rising oil prices, a tempering of the global growth boom or further repercussions from the U.S. housing and mortgage troubles could hamper markets. Additionally, capital has been flowing into developing markets at an unprecedented rate as investors look to benefit from the continuing growth of these markets. In this kind of environment, we are finding that the valuations of many developing-market equities have become less compelling over the past year. To learn more about the growth that has sparked such strong capital inflows, we encourage you to read the feature article, “By the numbers: The developing markets growth engine,” beginning on page 6. We thank you for your continued support. Cordially, /s/ Robert W. Lovelace Robert W. Lovelace President /s/ Gina H. Despres Gina H. Despres Vice Chairman of the Board December 1, 2007 For current information about the fund, visit americanfunds.com. The value of a long-term perspective How a $10,000 investment has grown (for the period June 17, 1999, to October 31, 2007, with dividends reinvested) Fund results shown are for Class A shares and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Fund figures reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425. [begin mountain chart] MSCI Emerging Markets Index New World Fund MSCI ACWI (All Country World Index) 6/17/1999 $10,000 $9,425 $10,000 7/31/1999 $9,728 $9,484 $9,959 10/31/1999 $9,687 $9,468 $10,338 1/31/2000 $11,968 $11,235 $10,925 4/30/2000 $11,031 $10,820 $11,158 7/31/2000 $10,384 $10,389 $10,907 10/31/2000 $8,833 $9,192 $10,421 1/31/2001 $9,393 $9,694 $10,190 4/30/2001 $8,193 $9,026 $9,338 7/31/2001 $7,607 $8,682 $8,810 10/31/2001 $6,761 $7,801 $7,800 1/31/2002 $8,333 $8,888 $8,128 4/30/2002 $9,038 $9,590 $8,165 7/31/2002 $7,601 $8,269 $7,034 10/31/2002 $7,332 $7,953 $6,741 1/31/2003 $7,543 $8,132 $6,573 4/30/2003 $7,767 $8,576 $7,008 7/31/2003 $9,350 $9,552 $7,726 10/31/2003 $10,906 $10,912 $8,443 1/31/2004 $12,261 $12,077 $9,272 4/30/2004 $11,929 $12,099 $9,177 7/31/2004 $11,540 $11,912 $9,142 10/31/2004 $13,022 $12,931 $9,627 1/31/2005 $14,960 $14,314 $10,330 4/30/2005 $14,796 $14,265 $10,238 7/31/2005 $16,967 $15,701 $10,940 10/31/2005 $17,493 $16,100 $11,059 1/31/2006 $22,317 $18,979 $12,333 4/30/2006 $24,101 $20,510 $13,010 7/31/2006 $21,858 $19,440 $12,596 10/31/2006 $23,689 $21,472 $13,577 1/31/2007 $26,326 $23,558 $14,427 4/30/2007 $28,491 $25,311 $15,308 7/31/2007 $32,993 $27,251 $15,502 10/31/2007 $39,876 (2) $31,733 (1) $16,940 (2) 1 As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $25,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2 The indexes are unmanaged and include reinvested dividends and/or distributions, but do not reflect the effect of sales charges, commissions or expenses. 3 For the period June 17, 1999 (when the fund began operations), through October 31, 1999. [end mountain chart] The results shown are before taxes on fund distributions and sale of fund shares. Average annual total returns based on a $1,000 investment (for periods ended October 31, 2007)* Lifetime 1 year 5 years (since 6/17/99) Class A shares 39.29% 30.34% 14.79% *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. The fund’s investment adviser waived 5% of its management fees from September 1, 2004, through March 31, 2005, and increased the waiver to 10% on April 1, 2005. Fund results shown reflect the waiver, without which they would have been lower. Please see the Financial Highlights table on pages 25 and 26 for details. [photo - Chhatrapati Shivaji Terminus (formerly Victoria Railway Station), Mumbai, India. By the numbers: The developing markets growth engine Everyone’s looking to grow. We all want the assets we own to increase in value over time. As we know, though, different assets can grow at different speeds. And over the past decade or so, the growth in developing markets has been quite remarkable when compared to economic growth in the developed world. This extraordinary growth is likely the major reason why you include New World Fund in your investment portfolio. It’s also why companies such as Nestlé and Coca-Cola, which are based in the developed world, invest there. And it’s why New World Fund’s portfolio counselors and analysts look to invest both in companies in the developing world and in developed-world companies that invest in the developing world. Such remarkable growth does not, however, happen on its own. Nor does it happen overnight. Developing-world economies have been emerging for some time. First, these countries struggled with inflation, then with paying down debt; this was followed by structural reforms that have led to more open markets and competition. Of course, each country has a unique set of issues, but there are some commonalities among them in terms of creating and sustaining a more mature economy. These include the stabilizing of the economy as a whole, the rise of the consumer and the growth of financial markets. In countries as disparate as India, Russia, Brazil and South Africa, you find these examples of advancement, in varying degrees. From large populations to small, from commodity-based economies to industrial- and service-based, each has powerful growth engines. More stable economies In order to participate in the global economy, developing markets must put in place necessary economic policies to assure outside investors that their markets offer a relatively stable environment. “In the late 1990s, emerging markets were grappling with high levels of economic and corporate imbalances,” notes Jeetu Panjabi, an economist with the fund’s adviser, Capital Research and Management Company. The Asian financial crisis in 1997 compelled many developing countries to take action. With economic growth nonexistent, developing countries could find no one to lend them money. Thus, they were forced into a period of austerity that they had to dig themselves out of slowly and painfully. “Afterward, fiscal and monetary policy was put on a much sounder basis than it had been in the 1980s and 1990s,” says Gina Despres, vice chairman of New World Fund. “A lot of developing countries understood that they could no longer rely on the International Monetary Fund or World Bank; they had to take care of themselves.” [Begin Sidebar] More stable developing-market economies In order to participate in the global economy, developing markets must put in place necessary economic policies to assure outside investors that their markets offer a relatively stable environment. [begin line chart] Declining short-term debt* 1996: 44% of foreign exchange reserves 2006: 17% of foreign exchange reserves Lower short-term debt provides a buffer from external financial shocks. *Short-term debt chart is based on an aggregate of 149 developing countries. Total Short-Term Debt - Percent of Foreign Exchange Reserves 1996 44% 1997 42% 1998 35% 1999 31% 2000 27% 2001 27% 2002 22% 2003 22% 2004 20% 2005 19% 2006 17% Source: Morgan Stanley Dean Witter and World Bank Debt Tables. [end line chart] Increasing foreign direct investment* [begin line chart] 2007: $302 billion 1997: $150 billion A steady rise in foreign direct investment has, historically, signaled a strong economic outlook for a country. (Numbers expressed in U.S. dollars.) *Foreign direct investment chart is based on an aggregate of 143 developing countries. Units Scale 1997 1998 1999 2000 2001 2002 2003 2004 2005 2006 2007 U.S. dollars Billions $150 $160 $178 $170 $186 $155 $164 $192 $263 $258 $302 Source: International Monetary Fund, World Economic Outlook Database, as of October 2007. [end line chart] [photo
